*M*.t 4. 2015        RECEIVED IN
The Court of Criminal Appeals              COURT OF CRIMINAL APPEALS
Office of   the Clerk
P.O. Box 12308, Capitol Station                  AUG 112015
Austin,   Texas 78711

RE:Gomez v. State, PD-0138-15                 A&eE Acosta, Clerk
   COA no. 12-13-0050-CR
   Tr.Ct.No. 241-0529-12

Dear Clerk/
     I recently    received  the answer    to my correspondence
concerning the status of my P.D.R. The Court notified me on July
24/ 2015/ that my P.D.R. was Refused on 6/17/2015/ however/ I
never received any notification from the Court. Would you please
verify that the notification was properly forwarded to me here at
the below enlisted address/ and contact me at the same address.
Thank you for your time/




Cffiar ftomgrZ-
Cesar   Gomez
TDCJ-ID t 1839985
Bastham Unit
2665 Prison Road # 1
Lovelady/ Texas 75851

cc/ file